Title: To Thomas Jefferson from Thomas Claxton, 21 January 1802
From: Claxton, Thomas
To: Jefferson, Thomas


          
            Honored Sir
            Capitol, January 21, 1802
          
          If, in your judgement, I should appear to be as well qualified to take the charge of the Congressional Library, as any other person who might be willing to accept of that appointment—and if there should be no infringment of the constitution, by my holding the Station which I now possess, as well as the other,—I should be happy to be considered as a candidate for that office—Having the honor of being known by you, Sir, and not wishing to trouble the gentlemen in Congress for a recommendation, I have taken the liberty of making my application in a manner which I suppose is not usual on such occasions—
          I have the honor to be, Sir, With the greatest respect Your Hble Svt
          
            Thos Claxton
          
        